Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00461-CV

                 IN THE INTEREST OF B.F.H-J., M.Y.J., A.J.J., Children

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 19-04-25755-CV
                      Honorable Robert J. Falkenberg, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED January 13, 2021.


                                               _____________________________
                                               Beth Watkins, Justice